FOSTER, District Judge.
The only question presented in this case is whether the judgment of the referee, disallowing, on the objections interposed by the trustee in bankruptcy, a claim against the bankrupt estate by plaintiff in error, on the ground that the creditor had received a preference, constituted res adjudicata on the question of preference, and was admissible in evidence in a subsequent suit by the trustee to recover the preference. The District Court affirmatively so ruled, and with this we concur.
Affirmed.